DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-5, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-25 of U.S. Patent No. 8,394,067. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The subject matter claimed in the instant application is fully disclosed in and is covered by the Patent since the patent and this application are claiming common subject matter, although the claims in application is broader than the claims in the patent as follows:
Claim 1 of this application is anticipated by claim 19 of the US. Patent No. 8,394,067 as both claims are drawn to the same structural limitations of a securement device for a medical device, comprising: a body having a top surface and a bottom surface, said bottom surface having an adhesive compound thereon (Claim 19); and a one or more pad (tacky gel pad) (Claim 19), a channel (claim 19) a medical device, said medical device being secured to the skin of a patient upon affixing said bottom surface to the patient via said adhesive compound. Examiner note that claim 1 of the application is broader than claim 19 of the patent as claim 1 of the application does not include the limitation of "tacky gel”
Examiner note that with regards to limitation “wherein the securement system is configured to conform to a patient when adhered to the patient and mitigate lateral and longitudinal motion of the medical device when the medical device is disposed in the channel” is 
Claim 13 of this application is rejected by claim 19 of the US. Patent No. 8,394,067  in view of Kawaguchi (US. 4,621,029). Both claims are drawn to the same structural limitations of a securing a medical device to a patient, comprising: comprising: a body having a first surface and a second surface, the first surface having an adhesive compound thereon (Claim 19), and one or more pads (Claim 19) and having a channel (claim 19), but it fails to disclose that specific formula  of organopolysiloxanne as claimed in claim 13. However Kawaguchi discloses the pad (17, Fig.4) has the specific organopolysiloxane composition formula I (Col. 2, lines 5-65)

    PNG
    media_image1.png
    86
    291
    media_image1.png
    Greyscale
, 
(Formula 1, Col. 3, lines 5-55, abstract), where R is a monovalent hydrocarbon radical (abstract), R1 is selected from alkyl, alkenyl, and aryl radicals (Col. 3, lines 5-55, abstract), R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals (Col. 3, lines 5-55, abstract), x varies from 0-3000 (abstract), and y varies from 0-300 (abstract), wherein at least one of R or R1 includes the alkenyl radical or at least one of R4 or R5 includes the vinyl radical (Col.2, line 15-20), and wherein about 30-90% of the alkenyl radicals or vinyl radicals are crosslinked in the organopolysiloxane composition (Col.2, lines 40-60, the crosslinked can be designed ). Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that each pad of the one or more pads is formed of organopolysiloxane composition as claimed in claim 13 as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Also, Claims 14-15 are rejected because they are anticipated by claims 19-25 of Patent.
Claim 17 of this application is rejected by claim 19 of the US. Patent No. 8,394,067  in view of Kawaguchi (US. 4,621,029). Both claims are drawn to the same structural limitations of a securing a medical device to a patient, comprising: comprising: a body having a first surface and a second surface, the first surface having an adhesive compound thereon (Claim 19), and one or more pads (Claim 19) and having a channel (claim 19), but it fails to disclose that specific formula  of organopolysiloxanne as claimed in claim 13. However Kawaguchi discloses the pad (17, Fig.4) has the specific organopolysiloxane composition formula I (Col. 2, lines 5-65)

    PNG
    media_image1.png
    86
    291
    media_image1.png
    Greyscale
, 
(Formula 1, Col. 3, lines 5-55, abstract), where R is a monovalent hydrocarbon radical (abstract), R1 is selected from alkyl, alkenyl, and aryl radicals (Col. 3, lines 5-55, abstract), R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals (Col. 3, lines 5-55, abstract), x varies from 0-3000 (abstract), and y varies from 0-300 (abstract), wherein at least one of R or R1 includes the alkenyl radical or at least one of R4 or R5 includes the vinyl radical (Col.2, line 15-20), and wherein about 30-90% of the alkenyl radicals or vinyl radicals are crosslinked in the organopolysiloxane composition (Col.2, lines 40-60, the crosslinked can be designed ). Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that each pad of the one or more pads is formed of organopolysiloxane composition as claimed in claim 13 as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Also, Claims 18-19 are rejected because they are anticipated by claims 19-25 of Patent.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kalt et al. (US. 5,037,397) (“Kalt”).
Re Claim 1, Kalt discloses a securement device (110, Figs. 6) for securing medical devices (122), comprising: a body member (112, 127,120 , Fig. 10 ) including a first surface (lower surface of 112 and/or lower surface of 120) and a second surface (top surface of 120) opposite the first surface (Fig. 6), the first surface including an adhesive thereon (113, Col. 6, lines 9-14, the adhesive on the pads 118, 136, Col. 6, lines 15-19); one or more pads (118, 136) on the first surface of the body member (Fig. 6); and a channel in at least one pad of the one or more pads (channel around the tube 122, Fig. 6), between at least two pads of the one or more pads (channel between 136 and 118), or formed when a medical device (122) is pressed into the one or more pads (channel on 136 is due press of the tube on the pad), wherein the securement system is capable to conform to a patient when adhered to the patient (Col. 6, lines 9-19) and mitigate lateral and longitudinal motion of the medical device when the medical device is disposed in the channel (Fig. 6, Fig. 5).
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bracken et al. (US. 20090137962A1) (“Bracken”).
The applied reference has a common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Re Claim 1, Bracken discloses a securement device (Figs. 1-12, the pad 12 can be any pad of in Figs. 8-12) for securing medical devices (52, 54), comprising: a body member (16, 18, 22, 40, 20, Fig. 10 ) including a first surface (bottom surface) and a second surface (top surface) opposite the first surface (Fig. 7), the first surface including an adhesive thereon (¶0044, ¶0046); one or more pads (12, Figs. 8-12) on the first surface of the body member (Fig. 10, ¶0044); and a channel in at least one pad of the one or more pads (as the pad attached to the skin create channel, Fig. 11 or 76, Fig. 12), between at least two pads of the one or more pads (Fig. 10, as the pad attached to the skin create channel), or formed when a medical device (52, 54) is pressed into the one or more pads (channel may create on 74 of Fig. 11 or Fig. 1 as the medical device is pressed on it, Note that for these limitation, one of them is enough as they are parallel and equivalent limitations), wherein the securement system is capable to conform to a patient when adhered to the patient (¶0044) and mitigate lateral and longitudinal motion of the medical device when the medical device is disposed in the channel (¶0133).  
Re Claim 2, Bracken discloses wherein each pad of the one or more pads is formed of an organopolysiloxane composition (¶0062-¶0064).  
Re Claim 3, Bracken discloses wherein the organopolysiloxane of the organopolysiloxane composition is of formula I (¶0062)

    PNG
    media_image1.png
    86
    291
    media_image1.png
    Greyscale
, 
(Formula 1, ¶0062), where R is a monovalent hydrocarbon radical (¶0035, ¶0062), R1 is selected from alkyl, alkenyl, and aryl radicals (¶0035, ¶0062), R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals (¶0035, ¶0062), x varies from 0-3000 (¶0035, ¶0062), and y varies from 0-300 (¶0035, ¶0062), wherein at least one of R or R1 includes the alkenyl radical or at least one of R4 or R5 includes the vinyl radical (¶0035, ¶0062), and wherein about 30-90% of the alkenyl radicals or vinyl radicals are crosslinked in the organopolysiloxane composition (¶0072).  
Re Claim 4, Bracken discloses wherein the organopolysiloxane of the 
organopolysiloxane composition is of formula II (¶0062-¶0064)   

    PNG
    media_image2.png
    84
    298
    media_image2.png
    Greyscale

where R is a monovalent hydrocarbon radical (¶0035, ¶0062-¶0064), R1 and R6 are independently selected from alkyl, alkenyl, and aryl radicals (¶0035, ¶0062-¶0064), R2 is a monovalent hydrocarbon radical (¶0035, ¶0062-¶0064), R3 is selected from alkyl, alkenyl, and aryl radicals (¶0035, ¶0062-¶0064), w varies from 0-500 (¶0062-¶0064), and z varies from 0-200 (¶0062-¶0064), wherein at least one of R, R1, R2, or R3 includes the alkenyl radical, and wherein about 30-90% of the alkenyl radicals are crosslinked in the organopolysiloxane composition (¶0072).  
Re Claim 5, Bracken discloses wherein the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) (¶0066).  
Re Claim 6, Bracken discloses wherein the organopolysiloxane composition includes a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane- treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay (¶0065).  
Re Claim 7, Bracken discloses wherein the reinforcing agent is about 10-30% by weight of the organopolysiloxane composition (¶0065).  
Re Claim 8, Bracken discloses wherein the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester (¶0070).  
Re Claim 9, Bracken discloses wherein the organopolysiloxane composition has a hardness of about 5-55 units (Shore 00) (¶0070).  
Re Claim 10, Bracken discloses wherein the organopolysiloxane composition has a tensile strength of about 20-800 psi (¶0070).  
Re Claim 11, Bracken discloses wherein the organopolysiloxane composition has a tear strength of about 5-200 lbs/in (¶0070).  
Re Claim 12, Bracken discloses wherein the organopolysiloxane composition has a minimum elongation of about 250-1100% (¶0070).  
Re Claim 13, Bracken discloses a securement device (Fig. 1-12) for securing medical devices, comprising: a body member (16, 18, 22, 40, 20, Fig. 10) including a first surface ( bottom surface) and a second surface  (upper surface) opposite the first surface (Fig. 7), the first surface including an adhesive thereon configured to adhere the body member to skin of a patient (¶0044, ¶0046); one or more pads (12, any type of Fig.1-12) on the first surface of the body member formed of an organopolysiloxane composition, the organopolysiloxane of the organopolysiloxane composition of formula I (¶0062)

    PNG
    media_image3.png
    86
    291
    media_image3.png
    Greyscale

where R is a monovalent hydrocarbon radical, R1 is selected from alkyl, alkenyl, and aryl radicals (¶0035, ¶0062- ¶0064), R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals (¶0035, ¶0062- ¶0064), x varies from 0-3000 (¶0035, ¶0062- ¶0064), and y varies from 0-300 (¶0035, ¶0062- ¶0064), where at least one of R or R1 includes the alkenyl radical (¶0035, ¶0062- ¶0064) or at least one of R4 or R5 includes the vinyl and about 30-60% of the alkenyl radicals (¶0035, ¶0062- ¶0064) or vinyl radicals are crosslinked in the organopolysiloxane composition (¶0072); and a channel in at least one pad of the one or more pads (as the pad attached to the skin create channel, Fig. 11 or 76, Fig. 12), between at least two pads of the one or more pads (Fig. 10, as the pad attached to the skin create channel), or formed when a medical device (52, 54) is pressed into the one or more pads (channel may create on 74 of Fig. 11 or Fig. 1 as the medical device is pressed on it, Note that for these limitation, one of them is enough as they are parallel and equivalent limitations), wherein the securement system is capable to conform to a patient when adhered to the patient  (¶0044, ¶0046) and mitigate lateral and longitudinal motion of the medical device when the medical device is disposed in the channel (¶0133).  
Re Claim 14, Bracken discloses wherein the organopolysiloxane composition includes about 10-30% by weight of a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane-treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay (¶0065).   
Re Claim 15, Bracken discloses wherein the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) (¶0066).   
Re Claim 16, Bracken discloses wherein the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester (¶0070), a hardness of about 5-55 units (Shore 00) (¶0070), a tensile strength of about 20-800 psi (¶0070), a tear strength of about 5- 200 lbs/in (¶0070), and a minimum elongation of about 250-1100% (¶0070).  
Re Claim 17, Bracken discloses a securement device for securing medical devices (Fig. 1-12), comprising: a body member (16, 18, 22, 40, 20, Fig. 10) including a first surface (bottom surface) and a second surface (top surface) opposite the first surface (Fig. 7), the first surface including an adhesive thereon configured to adhere the body member to skin of a patient (¶0044, ¶0046); one or more pads (12 of any form of Fig. 1-12) on the first surface of the body member formed of an organopolysiloxane composition (¶0072), the organopolysiloxane of the organopolysiloxane composition of formula II (¶0062-¶0064)

    PNG
    media_image4.png
    84
    298
    media_image4.png
    Greyscale

where R is a monovalent hydrocarbon radical, R1and R6 are independently selected from alkyl, alkenyl, and aryl radicals (¶0062-¶0064), R2 is a monovalent hydrocarbon radical (¶0062-¶0064), R3 is selected from alkyl, alkenyl, and aryl radicals (¶0062-¶0064), w varies from 0-500, (¶0062-¶0064) and z varies from 0-200 (¶0062-¶0064), and  where at least one of R, R1, R2, or R3 includes the alkenyl radical and about 30-60% of the alkenyl radicals are crosslinked in the organopolysiloxane composition (¶0072); and a channel in at least one pad of the one or more pads (as the pad attached to the skin create channel, Fig. 11 or 76, Fig. 12), between at least two pads of the one or more pads (Fig. 10, as the pad attached to the skin create channel), or formed when a medical device (52, 54) is pressed into the one or more pads (channel may create on 74 of Fig. 11 or Fig. 1 as the medical device is pressed on it, Note that for these limitation, one of them is enough as they are parallel and equivalent limitations),  wherein the securement system is capable to conform to a patient when adhered to the patient (¶0044, ¶0046) and mitigate lateral and longitudinal motion of the medical device when the medical device is disposed in the channel (¶0133).  
Re Claim 18, Bracken discloses wherein the organopolysiloxane composition includes about 10-30% by weight of a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane-treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay (¶0065).    
Re Claim 19, Bracken discloses wherein the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) (¶0066).  
Re Claim 20, Bracken discloses wherein the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester (¶0070), a hardness of about 5-55 units (Shore 00) (¶0070), a tensile strength of about 20-800 psi (¶0070), a tear strength of about 5- 200 lbs/in, and a minimum elongation of about 250-1100% (¶0070).
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalt et al. (US. 5,037,397) (“Kalt”) in view of Kawaguchi  (US. 4,621,029).
Re Claim 2, Kalt fails to disclose wherein each pad of the one or more pads is formed of an organopolysiloxane composition.
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and wherein the device is used to secure the tube (11) to the patient (15, skin 13), the device has the body element (23) and comprising a pad (17, sealant is made from an organopolysiloxane composition which can be designed to have specific stickiness and hardness, Col. 2, line15-55) wherein each pad of the one or more pads is formed of an organopolysiloxane composition (Col. 2, lines 20-25).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that each pad of the one or more pads is formed of organopolysiloxane composition as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 3, Kalt fails to disclose wherein the organopolysiloxane of the organopolysiloxane composition is of formula I 

    PNG
    media_image1.png
    86
    291
    media_image1.png
    Greyscale
, 
where R is a monovalent hydrocarbon radical, R1 is selected from alkyl, alkenyl, and aryl radicals, R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals, x varies from 0-3000, and y varies from 0-300, wherein at least one of R or R1 includes the alkenyl radical or at least one of R4 or R5 includes the vinyl radical, and wherein about 30-90% of the alkenyl radicals or vinyl radicals are crosslinked in the organopolysiloxane composition.
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and the organopolysiloxane of the organopolysiloxane composition is of formula I (Col. 2, lines 5-65, wherein the formula in line 35 has m, n to show a repeated chain m times and n times)

    PNG
    media_image1.png
    86
    291
    media_image1.png
    Greyscale
, 
(Formula 1, Col. 3, lines 5-55, abstract), where R is a monovalent hydrocarbon radical (abstract), R1 is selected from alkyl, alkenyl, and aryl radicals (Col. 3, lines 5-55, abstract), R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals (Col. 3, lines 5-55, abstract), x varies from 0-3000 (abstract), and y varies from 0-300 (abstract), wherein at least one of R or R1 includes the alkenyl radical or at least one of R4 or R5 includes the vinyl radical (Col.2, line 15-20), and wherein about 30-90% of the alkenyl radicals or vinyl radicals are crosslinked in the organopolysiloxane composition (Col.2, lines 40-60, the crosslinked can be designed ).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane of the organopolysiloxane composition is of formula I 

    PNG
    media_image1.png
    86
    291
    media_image1.png
    Greyscale
, 
where R is a monovalent hydrocarbon radical, R1 is selected from alkyl, alkenyl, and aryl radicals, R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals, x varies from 0-3000, and y varies from 0-300, wherein at least one of R or R1 includes the alkenyl radical or at least one of R4 or R5 includes the vinyl radical, and wherein about 30-90% of the alkenyl radicals or vinyl radicals are crosslinked in the organopolysiloxane composition as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 4, Kalt fails to disclose wherein the organopolysiloxane of the 
organopolysiloxane composition of formula II 

    PNG
    media_image2.png
    84
    298
    media_image2.png
    Greyscale

where R is a monovalent hydrocarbon radical, R1 and R6 are independently selected from alkyl, alkenyl, and aryl radicals, R2 is a monovalent hydrocarbon radical, R3 is selected from alkyl, alkenyl, and aryl radicals, w varies from 0-500, and z varies from 0-200, wherein at least one of R, R1, R2, or R3 includes the alkenyl radical, and wherein about 30-90% of the alkenyl radicals are crosslinked in the organopolysiloxane composition.  
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and the organopolysiloxane of the organopolysiloxane composition of formula II (wherein the formula in Col. 2, line 35 has m, n to show a repeated chain m times and n times Col. 2, lines 5-65)

    PNG
    media_image2.png
    84
    298
    media_image2.png
    Greyscale

where R is a monovalent hydrocarbon radical, R1 and R6  (Formula 1, Col. 3, lines 5-55, abstract ) are independently selected from alkyl, alkenyl, and aryl radicals, R2 is a monovalent hydrocarbon radical, R3 is selected from alkyl, alkenyl, and aryl radicals (Formula 1, Col. 3, lines 5-55, abstract), w varies from 0-500 (abstract), and z varies from 0-200 (abstract), wherein at least one of R, R1, R2, or R3 includes the alkenyl radical, and wherein about 30-90% of the alkenyl radicals are crosslinked in the organopolysiloxane composition (Col.2, lines 40-60, the crosslinked can be designed).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane of the organopolysiloxane composition of formula II 

    PNG
    media_image2.png
    84
    298
    media_image2.png
    Greyscale

where R is a monovalent hydrocarbon radical, R1 and R6 are independently selected from alkyl, alkenyl, and aryl radicals, R2 is a monovalent hydrocarbon radical, R3 is selected from alkyl, alkenyl, and aryl radicals, w varies from 0-500, and z varies from 0-200, wherein at least one of R, R1, R2, or R3 includes the alkenyl radical, and wherein about 30-90% of the alkenyl radicals are crosslinked in the organopolysiloxane composition as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 5, Kalt fails to disclose wherein the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane).
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and the organopolysiloxane of the organopolysiloxane the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) (Col. 3, lines 45-50)
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claims 6-7, Kalt fails to disclose wherein the organopolysiloxane composition includes a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane- treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay, and the reinforcing agent is about 10-30% by weight of the organopolysiloxane composition. 
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and wherein the organopolysiloxane composition includes a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane- treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay (Col. 4, line 66 up to Col. 5, lines 3, the zinc oxide) and the reinforcing agent is about 10-30% by weight of the organopolysiloxane composition.  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition includes a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane- treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 8, Kalt fails to disclose wherein the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester.
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and wherein the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester (Col. 1, lines 40-50, Col. 2, lines 1-55, Col. 6, lines 10-22).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 9, Kalt fails to disclose wherein the organopolysiloxane composition has a hardness of about 5-55 units (Shore 00).
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and wherein the organopolysiloxane composition has a hardness of about 5-55 units (Shore 00) ( the Shore 00 used 2.4 mm diameter sphere  with force 113.3 g, and the art discloses in Col. 1, lines 40-50, Col. 2, lines 1-55, Col. 6, lines 10-22, that the hardness of the organopolysiloxane composition is measured by the 10 mm disc sinks 1mm on gel by 1g to 250g. Two ranges  between the art and the application are overlapped. The claimed material has the same material in the art so the hardness, tear strength and tensile strength are material’s property and wherein 50 shore 00 matches the rubber band, and 5 shore 00 matches the marshmallow,  see the scale in https://www.aeromarineproducts.com/durometer-shore-hardness-scale).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition has a hardness of about 5-55 units (Shore 00) as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 10, Kalt fails to disclose wherein the organopolysiloxane composition has a tensile strength of about 20-800 psi.  
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and wherein the organopolysiloxane composition has a tensile strength of about 20-800 psi (Col. 1, lines 40-50, Col. 2, lines 1-55, Col. 6, lines 10-22, the art discloses the same material as the application with respect, the hardness, tear strength and tensile strength are material’s property).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition has a tensile strength of about 20-800 psi as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 11, Kalt fails to disclose wherein the organopolysiloxane composition has a tear strength of about 5-200 lbs/in.
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and wherein the organopolysiloxane composition has a tear strength of about 5-200 lbs/in (Col. 1, lines 40-50, Col. 2, lines 1-55, Col. 6, lines 10-22, the art discloses the same material as the application with respect, the hardness, tear strength and tensile strength are material’s property).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition has a tear strength of about 5-200 lbs/in as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 12, Kalt fails to disclose wherein the organopolysiloxane composition has a minimum elongation of about 250-1100% .  
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and wherein the organopolysiloxane composition has a minimum elongation of about 250-1100% (Col. 1, lines 40-50, Col. 2, lines 1-55, Col. 6, lines 10-22, the art discloses the same material as the application and with respect, elastic elongation, the hardness, tear strength and tensile strength are material’s property).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition has a minimum elongation of about 250-1100% as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 13, Kalt discloses a securement device (110, Fig. 6) for securing medical devices, comprising: a body member (12, 120) including a first surface ( bottom surface of 120, 112) and a second surface (upper surface of 120) opposite the first surface (Fig. 6), the first surface including an adhesive thereon configured to adhere the body member to skin of a patient (Col. 6 lines 1019); one or more pads (118, 136) on the first surface of the body member (Fig. 6) 
and a channel in at least one pad of the one or more pads (Fig. 6), between at least two pads of the one or more pads (between 118, 136), or formed when a medical device (122) is pressed into the one or more pads (channel on 136), wherein the securement system is capable to conform to a patient when adhered to the patient  (Col. 6, lines 9-19) and mitigate lateral and longitudinal motion of the medical device when the medical device is disposed in the channel (Fig. 6), but it fails to disclose that the pads are formed of an organopolysiloxane composition, the organopolysiloxane of the organopolysiloxane composition of formula I 

    PNG
    media_image3.png
    86
    291
    media_image3.png
    Greyscale

where R is a monovalent hydrocarbon radical, R1 is selected from alkyl, alkenyl, and aryl radicals , R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals , x varies from 0-3000, and y varies from 0-300, where at least one of R or R1 includes the alkenyl radical or at least one of R4 or R5 includes the vinyl and about 30-60% of the alkenyl radicals or vinyl radicals are crosslinked in the organopolysiloxane composition.
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and the organopolysiloxane of the organopolysiloxane composition is of formula I (Col. 2, lines 5-65, wherein the formula in line 35 has m, n to show a repeated chain m times and n times)

    PNG
    media_image1.png
    86
    291
    media_image1.png
    Greyscale
, 
(Formula 1, Col. 3, lines 5-55, abstract), where R is a monovalent hydrocarbon radical (abstract), R1 is selected from alkyl, alkenyl, and aryl radicals (Col. 3, lines 5-55, abstract), R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals (Col. 3, lines 5-55, abstract), x varies from 0-3000 (abstract), and y varies from 0-300 (abstract), wherein at least one of R or R1 includes the alkenyl radical or at least one of R4 or R5 includes the vinyl radical (Col.2, line 15-20), and wherein about 30-90% of the alkenyl radicals or vinyl radicals are crosslinked in the organopolysiloxane composition (Col.2, lines 40-60, the crosslinked can be designed ).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane of the organopolysiloxane composition is of formula I 

    PNG
    media_image1.png
    86
    291
    media_image1.png
    Greyscale
, 
where R is a monovalent hydrocarbon radical, R1 is selected from alkyl, alkenyl, and aryl radicals, R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals, x varies from 0-3000, and y varies from 0-300, wherein at least one of R or R1 includes the alkenyl radical or at least one of R4 or R5 includes the vinyl radical, and wherein about 30-90% of the alkenyl radicals or vinyl radicals are crosslinked in the organopolysiloxane composition as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 14, Kalt fails to disclose wherein the organopolysiloxane composition includes about 10-30% by weight of a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane-treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay.
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and wherein the organopolysiloxane composition includes a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane- treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay (Col. 4, line 66 up to Col. 5, lines 3, the zinc oxide) and the reinforcing agent is about 10-30% by weight of the organopolysiloxane composition.  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition includes a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane- treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 15, Kalt fails to disclose wherein the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane).
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and the organopolysiloxane of the organopolysiloxane the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) (Col. 3, lines 45-50)
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 16, Kalt fails to discloses wherein the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester, a hardness of about 5-55 units (Shore 00) , a tensile strength of about 20-800 psi, a tear strength of about 5- 200 lbs/in, and a minimum elongation of about 250-1100%. 
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and wherein the organopolysiloxane composition has a hardness of about 5-55 units (Shore 00) ( the Shore 00 used 2.4 mm diameter sphere  with force 113.3 g, and the art discloses in Col. 1, lines 40-50, Col. 2, lines 1-55, Col. 6, lines 10-22, that the hardness of the organopolysiloxane composition is measured by the 10 mm disc sinks 1mm on gel by 1g to 250g. Two ranges  between the art and the application are overlapped. The claimed material has the same material in the art so the hardness, elongation, tear strength and tensile strength are material’s property and wherein 50 shore 00 matches the rubber band, and 5 shore 00 matches the marshmallow,  see the scale in https://www.aeromarineproducts.com/durometer-shore-hardness-scale).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester, a hardness of about 5-55 units (Shore 00) , a tensile strength of about 20-800 psi, a tear strength of about 5- 200 lbs/in, and a minimum elongation of about 250-1100%) as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
 

Re Claim 17, Kalt discloses a securement device for securing medical devices (Fig. 6), comprising: a body member (120, 112) including a first surface (bottom surface of 120 and 112) and a second surface (top surface of 120) opposite the first surface (Fig. 6), the first surface including an adhesive thereon configured to adhere the body member to skin of a patient (Col. 6, lines 9-19); one or more pads (118, 136) on the first surface of the body member (Fig. 6) 
and a channel in at least one pad of the one or more pads (between 136), between at least two pads of the one or more pads (between 136 and 118), or formed when a medical device (122) is pressed into the one or more pads (channel on 136),  wherein the securement system is capable to conform to a patient when adhered to the patient (Col. 6 lines 9-19) and mitigate lateral and longitudinal motion of the medical device when the medical device is disposed in the channel (Fig. 6), but it fails to disclose that the one or more pads are formed of an organopolysiloxane composition , the organopolysiloxane of the organopolysiloxane composition of formula II

    PNG
    media_image4.png
    84
    298
    media_image4.png
    Greyscale

where R is a monovalent hydrocarbon radical, R1and R6 are independently selected from alkyl, alkenyl, and aryl radicals, R2 is a monovalent hydrocarbon radical, R3 is selected from alkyl, alkenyl, and aryl radicals, w varies from 0-500, and z varies from 0-200, and  where at least one of R, R1, R2, or R3 includes the alkenyl radical and about 30-60% of the alkenyl radicals are crosslinked in the organopolysiloxane composition.
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and the organopolysiloxane of the organopolysiloxane composition of formula II (wherein the formula in Col. 2, line 35 has m, n to show a repeated chain m times and n times Col. 2, lines 5-65)

    PNG
    media_image2.png
    84
    298
    media_image2.png
    Greyscale

where R is a monovalent hydrocarbon radical, R1 and R6  (Formula 1, Col. 3, lines 5-55, abstract ) are independently selected from alkyl, alkenyl, and aryl radicals, R2 is a monovalent hydrocarbon radical, R3 is selected from alkyl, alkenyl, and aryl radicals (Formula 1, Col. 3, lines 5-55, abstract), w varies from 0-500 (abstract), and z varies from 0-200 (abstract), wherein at least one of R, R1, R2, or R3 includes the alkenyl radical, and wherein about 30-90% of the alkenyl radicals are crosslinked in the organopolysiloxane composition (Col.2, lines 40-60, the crosslinked can be designed).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane of the organopolysiloxane composition of formula II 

    PNG
    media_image2.png
    84
    298
    media_image2.png
    Greyscale

where R is a monovalent hydrocarbon radical, R1 and R6 are independently selected from alkyl, alkenyl, and aryl radicals, R2 is a monovalent hydrocarbon radical, R3 is selected from alkyl, alkenyl, and aryl radicals, w varies from 0-500, and z varies from 0-200, wherein at least one of R, R1, R2, or R3 includes the alkenyl radical, and wherein about 30-90% of the alkenyl radicals are crosslinked in the organopolysiloxane composition as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).

Re Claim 18, Kalt fails to disclose wherein the organopolysiloxane composition includes about 10-30% by weight of a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane-treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay.
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and wherein the organopolysiloxane composition includes a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane- treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay (Col. 4, line 66 up to Col. 5, lines 3, the zinc oxide) and the reinforcing agent is about 10-30% by weight of the organopolysiloxane composition.  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition includes a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane- treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).

Re Claim 19, Kalt fails to disclose wherein the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane).
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and the organopolysiloxane of the organopolysiloxane the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) (Col. 3, lines 45-50)
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).
Re Claim 20, Kalt fails to discloses wherein the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester, a hardness of about 5-55 units (Shore 00) , a tensile strength of about 20-800 psi, a tear strength of about 5- 200 lbs/in, and a minimum elongation of about 250-1100%. 
However, Kawaguchi discloses a medical tube securing device ( Fig. 1-Fig. 4) and wherein the organopolysiloxane composition has a hardness of about 5-55 units (Shore 00) ( the Shore 00 used 2.4 mm diameter sphere  with force 113.3 g, and the art discloses in Col. 1, lines 40-50, Col. 2, lines 1-55, Col. 6, lines 10-22, that the hardness of the organopolysiloxane composition is measured by the 10 mm disc sinks 1mm on gel by 1g to 250g. Two ranges  between the art and the application are overlapped. The claimed material has the same material in the art so the hardness, elongation, tear strength and tensile strength are material’s property and wherein 50 shore 00 matches the rubber band, and 5 shore 00 matches the marshmallow,  see the scale in https://www.aeromarineproducts.com/durometer-shore-hardness-scale).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified each pad of the one or more pads of  Kalt so that the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester, a hardness of about 5-55 units (Shore 00) , a tensile strength of about 20-800 psi, a tear strength of about 5- 200 lbs/in, and a minimum elongation of about 250-1100%) as taught by Kawaguchi for the purpose of using satisfactory durable pad for securing the catheter with appropriate stickiness and hardness to the skin (Kawaguchi, Col. 4, lines 20-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783